DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species of the claimed invention: Claims 1-20 are directed to different species identified as below. 

Species 1- Figure not provided, claim 3 is directed to an embodiment wherein the movement component is configured to adjust a tautness of the diaphragm of the audio output component; with claim 6, wherein the environmental attribute data is transmitted by an auxiliary electronic device and wherein the environmental attribute data comprises a distance between the electronic device and the auxiliary electronic device.  
Species 2- Figure not provided, claim 3 is directed to an embodiment wherein the movement component is configured to adjust a tautness of the diaphragm of the audio output component; with claim 7, wherein the environmental attribute data is transmitted by an auxiliary electronic device and wherein the environmental attribute data comprises data indicative of a current state of the auxiliary device.  
Species 3- Figure not provided, claim 3 is directed to an embodiment wherein the movement component is configured to adjust a tautness of the diaphragm of the audio output component; with claim 9, wherein the environmental attribute data comprises a geometry of the environment.  
Species 4- Figure not provided, claim 3 is directed to an embodiment wherein the movement component is configured to adjust a tautness of the diaphragm of the audio output component; with claim 10, wherein the environmental attribute data comprises a location of a user with respect to the audio output component.  



Species 6- Figure not provided, claims 4 is directed to an embodiment wherein the movement component is configured to move a portion of the diaphragm relative to a housing of the electronic device; with claim 6, wherein the environmental attribute data is transmitted by an auxiliary electronic device and wherein the environmental attribute data comprises a distance between the electronic device and the auxiliary electronic device.  
Species 7- Figure not provided, claims 4 is directed to an embodiment wherein the movement component is configured to move a portion of the diaphragm relative to a housing of the electronic device; with claim 7, wherein the environmental attribute data is transmitted by an auxiliary electronic device and wherein the environmental attribute data comprises data indicative of a current state of the auxiliary device.  
Species 8- Figure not provided, claims 4 is directed to an embodiment wherein the movement component is configured to move a portion of the diaphragm relative to a housing of the electronic device; with claim 9, wherein the environmental attribute data comprises a geometry of the environment.  
Species 9- Figure not provided, claims 4 is directed to an embodiment wherein the movement component is configured to move a portion of the diaphragm relative to a housing of the electronic device; with claim 10, wherein the environmental attribute data comprises a location of a user with respect to the audio output component.  



Species 11- Figure not provided, claim 5 is directed to an embodiment wherein the movement component is configured to move a sound-blocking structure that overlaps the audio output component; with claim 6, wherein the environmental attribute data is transmitted by an auxiliary electronic device and wherein the environmental attribute data comprises a distance between the electronic device and the auxiliary electronic device.  
Species 12- Figure not provided, claim 5 is directed to an embodiment wherein the movement component is configured to move a sound-blocking structure that overlaps the audio output component; with claim 7, wherein the environmental attribute data is transmitted by an auxiliary electronic device and wherein the environmental attribute data comprises data indicative of a current state of the auxiliary device.  
Species 13- Figure not provided, claim 5 is directed to an embodiment wherein the movement component is configured to move a sound-blocking structure that overlaps the audio output component; with claim 9, wherein the environmental attribute data comprises a geometry of the environment.  
Species 14- Figure not provided, claim 5 is directed to an embodiment wherein the movement component is configured to move a sound-blocking structure that overlaps the audio output component; with claim 10, wherein the environmental attribute data comprises a location of a user with respect to the audio output component.  


	In addition claim 13 and 18-20 fall under claim 5.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 2, 8 and 14 are generic.

Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A JEREZ LORA/
Examiner, Art Unit 2654